


110 HR 1518 IH: To allow employees of Federally-qualified health centers

U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1518
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2007
			Mr. Davis of Illinois
			 (for himself and Mr. Wicker)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To allow employees of Federally-qualified health centers
		  to obtain health coverage under chapter 89 of title 5, United States
		  Code.
	
	
		1.Eligibility for
			 coverage
			(a)In
			 GeneralNotwithstanding any other provision of law, an employee
			 of a qualified health center may enroll in an approved health benefits plan
			 under chapter 89 of title 5, United States Code—
				(1)either as an
			 individual or for self and family; and
				(2)subject to
			 exclusions similar to those referred to in section 8901(1)(iv) of such
			 title.
				(b)Qualified Health
			 Center DefinedFor purposes of this section, the term
			 qualified health center means any entity that—
				(1)meets the
			 definition of a Federally-qualified health center, as set forth in section
			 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)); and
				(2)enters into an
			 appropriate agreement with the Office of Personnel Management under this
			 section.
				(c)Transfers to the
			 Employees Health Benefits FundA qualified health center shall
			 transfer to the Employees Health Benefits Fund established under section 8909
			 of title 5, United States Code, amounts determined by the Director of the
			 Office of Personnel Management (after consultation with such center) to be
			 equal to—
				(1)the Government
			 contributions which would be payable by such center under section 8906 of such
			 title if such center were an employing agency (as referred to in such section);
			 and
				(2)the individual
			 contributions—
					(A)which would be
			 payable under such section 8906—
						(i)by
			 each employee in or under such center who is enrolled in an approved health
			 benefits plan (as referred to in subsection (a)); and
						(ii)by
			 reason of the enrollment (as referred to in clause (i)); and
						(B)which shall be
			 deducted and withheld ratably from the pay of each such employee.
					(d)RegulationsThe
			 Office of Personnel Management may prescribe regulations to carry out this
			 section.
			
